—Judgment unanimously reversed on the law and facts, with costs, and judgment directed in favor of claimant, Gertrude Baskevich, in the sum of $6,000 and in favor of claimant Zigmont Baskevich, in the sum of $2,500. Certain findings of fact and conclusions of law disapproved and new fundings and conclusions made. Memorandum: Claimant wife was injured when a tread on a flight of stairs maintained by respondent collapsed as a result of its decayed and deteriorated condition. The stairs ostensibly had been inspected by employees of respondent some six months before the accident. These facts were found by the trial court. The conclusion is irresistible that an adequate inspection would have disclosed the dangerous condition of the wooden stair tread. The contrary finding that the State was not negligent is against the weight of the credible evidence. (Eason v. State of New York, 280 App. Div. 358.) The trial court made detailed findings as to the nature and extent of the damages sustained by claimants. We see no reason to remand the case for fixation of their monetary damages. (Cf. Court of Claims Act, § 24; Blassman v. State of New York, 258 App, Div. 365, 367, revd. on other grounds 282 N. Y. 522.) We find claimant wife sustained damage of $6,000 and claimant husband sustained damage of $2,500. (Appeal from judgment of Court of Claims dismissing the claim on the merits.) Present — Williams, P. J., Bastow, Goldman, Noonan and Del Vecchio, JJ.